Citation Nr: 1519556	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for inguinal hernia.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to May 1993 and from December 2002 to May 2003.  He also served in the US Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1. The evidence shows that the Veteran has a current PTSD diagnosis from a VA psychologist based on a fear of hostile military or terrorist activity.

2. The evidence shows that the Veteran has had hernia operations, has had subsequent pain and use of a truss.

CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for a rating of 10 percent, but not higher, for the hernia disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2008, the RO provided the Veteran with notice of the claims process and his rights as a claimant, which satisfied the requirements of the VCAA.  The notice was provided prior to adjudication of his claims and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hernia disability in June 2008 and March 2014.  These examinations discussed the Veteran's symptoms and addressed the pertinent rating criteria.  Thus, they are adequate to rate the hernia disability.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In addition to the above criteria, claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  A stressor due to the fear of hostile military or terrorist activity will be sufficient to prove service-connection for PTSD if a VA psychologist or psychiatrist confirms that the claimed stressor is sufficient to support the diagnosis.  38 C.F.R. § 3.304(f)(3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his friend, and his wife are competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds them credible as their statements have been consistent and detailed.

After review of the evidence, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows PTSD during the period on appeal.  In August 2009 treatment, a VA psychologist diagnosed the Veteran with PTSD conforming to VA requirements.  See 38 C.F.R. § 4.125(a).  VA treatment records also show diagnosis of PTSD in April and May 2009.

The evidence shows a stressor from the fear of hostile military or terrorist activity.  In statements to VA and medical evaluations, the Veteran reported a stressor event when he was stationed in Turkey as an Aerospace Ground Equipment mechanic.  He explained that he was on an aircraft in the jump seat flying near the border of Syria and he heard that Syrians had "lock(ed) on" to their plane.  He reported watching for missiles and fearing for his life.  The Veteran's service personnel records confirm that he was stationed in Turkey and supported operations Enduring Freedom and Northern Watch from December 2002 to April 2003.  In a January 2014 statement, DEM, who served with the Veteran in the same job, noted that it was common for the mechanics to fly in the planes for service and inspection.  The mechanics would sometimes be called up to be "spotters" during the flights looking for threats and listening to the "hot mic" with the entire crew.  See Statement DEM.  Although DEM did not present evidence of the stressor claimed by the Veteran, his reports support the veracity of the Veteran's statement.

Additionally, the Board considers fear of missile fire from Syria as fear of hostile military or terrorist activity for VA purposes.  The August 2009 VA psychologist diagnosed PTSD using the fear of Syrian missiles as the stressor event.  The psychologist listed the details of that stressor as a traumatic event meeting criterion A for a diagnosis of PTSD based on the Diagnostic and Statistical Manual of Mental Disorders.  The Veteran's wife reported that his personality and behavior changed after he returned from active duty, that he was more isolated and watchful.  As the Veteran's stressor from the fear of hostile military or terrorist activity was confirmed by a VA psychologist, he meets the criteria for service connection for PTSD.  See 38 C.F.R. § 3.303, 3.304(f)(3).           

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. at 126-127. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009);  38 C.F.R. § 4.14.

Based on the record, the Board finds that the criteria for a 10 percent rating, but not higher, for the hernia disability have been met.  See 38 C.F.R. § 4.114.

The Veteran's inguinal hernia is rated under Diagnostic Code 7338, which provides for a zero, non-compensable rating when the hernia was not operated on but remediable.  38 C.F.R. § 4.114.  Diagnostic Code 7338 provides for a 10 percent rating for a postoperative recurrent hernia readily reducible and well supported by truss or belt and higher ratings if the postoperative recurrent hernia is inoperable, not reducible, or not well supported by truss.  Id.

The Veteran's hernia disability most closely approximates the criteria for a 10 percent rating.  After the initial onset of hernia in service, the Veteran had a hernia repair in 1997.  See Service treatment records.  After the 1997 operation, he continued to have recurrent hernias and underwent a laparoscopic left hernia repair around 2001.  See VA treatment March 2009.  Thus, his hernias required operation and do not comply with the criteria for a non-compensable rating.  See 38 C.F.R. § 4.114, DC 7338.  Further, VA treatment from March 2009 shows that he experienced pain at the surgical site of his hernia and was fitted with a truss.  The truss relieved some of his pain but he still reported pain in January 2010.  Based on the evidence of prior operation and use of a truss and resolving all doubt in the Veteran's favor, a 10 percent rating is most appropriate for his hernia disability.  See 38 C.F.R. §§ 4.3, 4.114, DC 7338.  

The evidence does not show that a rating in excess of 10 percent is warranted.  The VA examiners in June 2008 and March 2014 found no recurrent hernias on examination.  The March 2014 VA examiner noted a July 2012 CT scan that was negative for hernia on either side.  A March 2009 MRI was also negative for any evidence of recurrent hernia.  Similarly, in a July 2013 statement, the Veteran reported that he did not have a current hernia but instead had chronic pain at the site of the prior hernia.  The March 2014 examiner found no other pertinent physical findings, complications, conditions, signs or symptoms related to the hernia.  The hernia area appears well supported by the truss.  The March 2009 VA treating provider recorded that the Veteran's pain improved by wearing the truss.  The criteria for a 30 or 60 percent rating require the presence of a small or large recurrent hernia.  38 C.F.R. § 4.114, DC 7338.  

A noncompensable rating applies where the hernia is "not operated but remedial."  Here, there is clearly a history of operation.  While outside the claim period, the Board nevertheless interpets the code as finding that the 10 percent rating more nearly approximates the disability picture here. A 10 percent rating is deemed warranted throughout the rating period on appeal.

There is no basis, however, for the next-higher 30 percent rating.  Indeed, without a current hernia, the disability is not considered inoperable, irremediable, or not readily reducible.  To the contrary, aside from pain, the hernia disability appears to be completely repaired.  Thus, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.114, DC 7338.       

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  See 38 C.F.R. § 4.114.  There is no evidence of other related conditions or symptoms.  See VA Treatment, VA Examinations.  Additionally, the Veteran's hernia disability has remained generally the same throughout the claims period, and staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's inguinal hernia are fully contemplated by the schedular rating criteria.  Specifically, the painful, postoperative hernia was contemplated by the rating criteria and compensated by the 10 percent rating.  The Veteran has not reported any other symptoms.  Therefore, the rating schedule is adequate to evaluate his disability.  There are also no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

Service connection for PTSD is granted.

A 10 percent rating, but not higher, for the hernia disability is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


